Citation Nr: 1826499	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent prior to April 7, 2016 for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to a higher initial evaluation for service-connected hemorrhoids prior to April 7, 2016.

3.  Entitlement to an initial evaluation higher than 20 percent for service-connected cervical stenosis with radiculopathy.

4.  Entitlement to an initial compensable evaluation for service-connected hypertension.

5.  Entitlement to evaluations higher than 10 percent on and after May 9, 2013 for service-connected right and left foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of foot.

6.  Entitlement to an evaluation higher than 10 percent on and after May 9, 2013 for service-connected degenerative arthritis of the right knee.

7.  Entitlement to an evaluation higher than 10 percent on and after May 9, 2013 for service-connected degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Sherri A. Stone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1979 to May 1995.  This matter comes to the Board of Veterans' Appeals on appeal from January 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. and the Regional Office (RO) in Montgomery, Alabama.  Jurisdiction resides with the RO in Montgomery.

The May 2014 rating decision enacted the Board's May 8, 2013 decision as to the ratings assigned for service-connected bilateral knee disorders and hallux valgus.  While the Veteran filed a notice of disagreement to the ratings assigned for the bilateral knee disorders and hallux valgus in the May 2014 rating decision, the Board will only review the period on and after May 9, 2013, the date following the Board's prior decision as the period before that date has already been adjudicated by the Board.    

During the pendency of this appeal, a February 2017 rating decision increased the evaluations for service-connected GERD and hemorrhoids to 60 percent and 20 percent respectively effective April 7, 2016.  The 60 percent evaluation for GERD represents a full grant as to that benefit sought on appeal as the rating schedule does not provide for an evaluation higher than 60 percent for that disability.  Additionally, 20 percent is the maximum allowable schedular rating for hemorrhoids.  Thus, the Veteran's GERD and hemorrhoid increased rating claims have been fully granted as of April 7, 2016 and that period is no longer on appeal.  For the remaining periods on appeal, that increase did not constitute a full grant of the benefit sought as higher schedular ratings are available, thus the initial increased rating claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

For the issues reflected on the title page, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017, and a transcript of that proceeding is of record.  

The Veteran has two additional pending appeals before the Board that will be addressed separately at a later time.  For the appeal on the issues of entitlement to an earlier effective date for the grant of entitlement to a TDIU and entitlement to service connection for a chronic qualifying disability, the Veteran had a Board hearing before an Acting VLJ other than the undersigned.  A separate decision has been issued regarding those issues.  With regard to the pending appeal on the issue of entitlement to attorneys' fees, the appellant has requested a videoconference hearing that has not yet been scheduled thus that issue is not before the Board at this time.  

The Board notes that additional treatment records were added to the record after the April 2016 statement of the case on the issue of entitlement to increased evaluations for bilateral hallux valgus.  Those treatment records include VA podiatry notes that continue to document the presence of calluses of the bilateral feet, however the findings are redundant to evidence already considered in the April 2016 statement of the case.   Accordingly, the Board finds that remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2017).  

The issues of entitlement to increased evaluations for service-connected hallux valgus, cervical spine, and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 7, 2016, the Veteran's GERD was manifested by symptoms of nausea, indigestion, heartburn, regurgitation, and burning pain regardless of food that more nearly approximated considerable impairment of health; but did not manifest with anemia or symptoms productive of severe impairment of health

2.  Prior to April 7, 2016, the Veteran's hemorrhoids were not manifested by anemia, anal fissures, or irreducible large or thrombotic tissue with excessive redundant tissue, evidencing frequent recurrences

3.  The Veteran's hypertension is manifested by systolic pressure predominantly below 160 and diastolic pressure predominantly below 100.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for GERD prior to April 7, 2016 are met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.14, 4.21, 4.114 Diagnostic Code (DC) 7346 (2017).

2.  The criteria for an initial compensable evaluation for hemorrhoids prior to April 7, 2016 are not met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. 4.1 - 4.7, 4.10, 4.14, 4.21, 4.114 DC 7336 (2017).

3.  The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.14, 4.21, 4.104 DC 7101 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's GERD is rated under 38 C.F.R. § 4.114 DC 7399-7346 by analogy to hiatal hernia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, GERD is not among the listed disorders in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017).  Under DC 7346, the Veteran's current 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, dysphonia, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

According to the Mayo Clinic, hematocrit testing is used to detect the presence of anemia, and normal adult hematocrit values generally range from 40 to 52 percent for males.  See Anemia, Mayo Clinic (last visited Mar. 21, 2018), https://www.mayoclinic.org/diseases-conditions/anemia/diagnosis-treatment/drc-20351366.

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the Veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. 
§ 4.114.  

Hemorrhoids are rated under 38 C.F.R. § 4.114, DC 7336.  Under that DC, a 20 percent rating is warranted for persistent bleeding and with secondary anemia, or with fissures.  A 10 percent rating is assigned for large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  Mild or moderate hemorrhoids are rated noncompensable.

Hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  A 40 percent rating diastolic pressure predominantly 120 or more.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

At an August 1999 VA appointment, the Veteran had an external, non-thrombosed hemorrhoid that caused symptoms of burning, itching, and pain.  

The Veteran underwent a VA general examination in September 1999.  With regard to hemorrhoids, the Veteran reported that he had problems when he had a hard stool, and that he successfully treated hemorrhoids with rectal cream.  Examination showed a small excoriated area on the rectum.

An October 1999 VA treatment record documented the Veteran continued to have hemorrhoid symptoms of burning and bleeding.  December 1999 through January 2000 VA treatment records show blood pressure readings of 166/81 and 141/80.

At a February 2000 VA appointment, the Veteran complained of increased indigestion, and he was not currently taking medication.  From February 2000 to November 2000 the Veteran's blood pressure read 134/73, 127/76, 100/72, 132/82, 145/95, 130/92, and 142/92.  A November 2000 VA treatment record reported the Veteran had abdominal discomfort, but denied melena.  He did have hemorrhoids and blood in his stool.  

June 2001 through October 2003 VA treatment records document blood pressure readings of 143/96, 129/77, 142/87, 112/71, 137/86, 123/66, 119/69, 139/78.  At an October 2003 VA appointment the Veteran reported that he had constant heartburn, for which he was taking regular medication.  From December 2003 to December 2004, VA treatment records show blood pressure readings of 139/86, 119/74, 133/70, 135/84, 137/69 and 135/83, 136/92, 142/90, 143/94, 137/82, 135/84, and 136/92.  During this time the Veteran continued to complain of indigestion.

A January 2005 primary care note documented the Veteran had complaints of lower left quadrant abdominal discomfort for approximately 4 months, which had gotten more severe.  On examination there was tenderness to the lower left quadrant, and rectal examination was normal.  The Veteran's blood pressure measured 139/76.  VA treatment records from February 2005 to February 2006 document blood pressure readings of 122/75, 120/79, 121/67, 130/81, 149/83, 129/90 and 129/78.

A March 2006 VA pre-operative surgical report documented the Veteran had lower left quadrant pain for approximately 6 to 9 months.  The Veteran also complained of rectal bleeding intermittently for 5 years that he attributed to his hemorrhoids, the most recent episode being one month prior.  Rectal examination showed no lesions or blood noted.  The Veteran's blood pressure readings were 138/85 and 134/81.  

In April 2006 the Veteran underwent a colonoscopy with a discharge diagnosis of hemorrhoids.  The Veteran's blood pressure was 140/92, and he reported no gastrointestinal problems.  

At a July 2006 VA appointment the Veteran's blood pressure read 141/69 and 142/76.  An August 2006 VA treatment record documented the Veteran continued to complain of pain and discomfort due to hemorrhoids.  Rectal examination showed the presence of external hemorrhoids.  From August 2006 through January 2008, VA treatment records documented the following blood pressure readings: 118/79, 150/95, 138/79, 138/89, 126/96, 130/77, 104/64.

In January 2008, the Veteran's blood pressure read 145/100.  From February 2008 through November 2008, VA treatment records document blood pressure readings of 121/73, 136/88, 135/95, 125/84, 132/85, 127/79, 112/71, and 135/80, 103/73, 131/93, 144/95, and 131/88.  In December 2008 VA the Veteran's blood pressure read 145/100.  From April 2009 through September 2009 VA treatment records show blood pressure readings of 131/79, 106/71, 135/82, 129/83, 136/80, 129/82, 117/73 and 110/71.

The Veteran underwent a general medical examination in October 2010, at which time he reported that due to hemorrhoids he would bleed occasionally after prolonged sitting or driving long distances.  Examination showed the presence of external hemorrhoids, but no bleeding, thrombosis, prolapse, or fissure.  Rectal examination was otherwise normal.  Regarding GERD, he reported progressively worse indigestion and epigastric pain, with burning after eating for which medication provided fair relief.  The examiner identified symptoms of nausea, indigestion, heartburn, regurgitation, melena every 2 to 3 months from hemorrhoids, and burning pain regardless of food.  The Veteran also required continuous medication for control of hypertension.  At that time the Veteran' blood pressure was 130/91, 131/89, and 139/90 and the assessment was well-controlled hypertension.  

A November 2010 VA treatment record documented the Veteran's blood pressure was 144/97.  February 2011 VA hospital records documented the Veteran had uncontrolled hypertension with readings of 140/95, 123/93, 124/91, 118/90, 134/95, 132/91, and 129/72.  The Veteran had weight loss, and his weight had dropped from 248 pounds to 228 in 3 months.  The assessment was weight loss related to uncontrolled diabetes mellitus with dehydration.

A March 2011 treatment record noted blood pressure readings of 109/61 and 117/75, and at the time the Veteran's anemia profile was within normal limits.  An April 2011 VA treatment record documented the Veteran's blood pressure was 114/56.  June through August 2011 VA treatment notes document blood pressure readings of 125/86, 120/74, and 127/78.  An August 2011 VA surgical note documented the Veteran underwent a colonoscopy and was asymptomatic but had blood in his stool.  

September 2011 through March 2013 VA treatment records show blood pressure readings of 130/90, 133/94, 130/98, 132/85, 135/79, and 135/75.  July 2013 through April 2014 VA treatment records document blood pressure readings of 131/84, 133/94, 142/104, 131/80 and 126/80.  At a March 2014 VA appointment the Veteran complained of burning pains in his chest and rectum area.  April 2014 VA treatment records document the Veteran had chest pain consistent with GERD.

March 2014 through November 2014 VA treatment records reported the Veteran's blood pressure was 119/84, 123/77, 145/92 and 141/95.  In February 2015 the Veteran's blood pressure read 137/71 and 143/93.

The Veteran underwent several VA examinations in February 2015, and the examiner indicated that no medical evidence was available for review.  The Veteran reported heartburn that was improved with medication.  The examiner identified symptoms of pyrosis and reflux that did not require continuous medication.  The Veteran did not have esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  His blood pressure read 142/98 on 3 readings.  The examiner reported the Veteran's diastolic blood pressure elevation was predominantly 100 or more and required medication to control.  The Veteran also had internal and external hemorrhoids and took continuous medication to control his symptoms.  The examiner indicated the Veteran's hemorrhoids were mild to moderate with symptoms of occasional pain.  The Veteran declined examination of the anal area.  Diagnostic testing showed hematocrit values of 43.1, indicative of normal levels.  

April 2015 through March 2016 VA treatment records documented blood pressure readings of 124/79, 147/94, 154/101, 142/94, 132/90, 146/92, 140/95, 146/95, 144/88, 126/82, 139/84.

The Veteran underwent a VA hypertension examination in April 2016, at which time the Veteran reported his average blood pressure reading was 140/80 but it was variable.  The examiner indicated the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more, but he did require continuous medication for control.  At the examination the Veteran's blood pressure read 152/92, 150/90, and 143/92.  His average blood pressure was 148/91.  During periods of elevated blood pressure, the Veteran reported headaches that interfered with his concentration and focus.

An April 2016 VA esophageal examination report documented the Veteran had diagnoses of GERD and hiatal hernia.  The examiner reviewed the claims folder and conducted an in-person examination.  The Veteran reported vomiting and nausea, with nausea in the mornings.  His took daily medication to manage his symptoms.  The examiner identified that the Veteran's symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance due to reflux, nausea, and vomiting.  Those symptoms combined to produce severe impairment of health.  

An April 2016 VA rectum and anus condition examination report documented the Veteran had both internal and external hemorrhoids.  The Veteran reported that his symptoms were worse, and he had bleeding and pain for 4 to 5 days out of the week.  He took daily medication for hemorrhoids.  The examiner indicated the Veteran had mild to moderate hemorrhoid symptoms with persistent bleeding and severe itching.  The Veteran refused a rectal examination.  Diagnostic testing showed the Veteran's hematocrit was at 43.6, which does not indicate anemia.  The Veteran's hemorrhoids caused difficulty with sitting for prolonged periods of time.

In August 2016 the Veteran's blood pressure read 170/115 and 160/113 and in early September 2016 the reading was 146/108.  Multiple blood pressure readings documented in VA treatment records from that point the end of November 2016 did not show diastolic pressure readings above 100, and at highest systolic pressure was 150.  

In January 2017 the Veteran's blood pressure read 141/90, 149/88, 119/78, 147/86, 138/82, 160/90, 134/79, 141/87, 143/93, 114/76, 135/85, 146/93, 129/74, 141/82, 155/95, 119/74, 130/76, 112/73, 136/83.  

At the September 2017 hearing the Veteran reported that his hemorrhoids had worsened over the course of the appeal period, although medication was helpful.  He reported that his reflux symptoms were worse in the morning and for which he used a special pillow.  He estimated his systolic blood pressure was typically 140 to 150.  He reported ongoing knee pain and limitation of motion, occasional pain in his toes, and that he wore diabetic shoes.

In February 2017 VA treatment record documented the Veteran's blood pressure read 138/85, 130/81, 142/86, 149/90, 114/74, 150/93.

      1.  GERD

The Board finds that overall the Veteran's GERD symptoms more nearly approximate the criteria for an initial 30 percent evaluation.  VA treatment records show persistent symptoms of indigestion, epigastric pain, abdominal pain and discomfort.  See October 2003, January 2005, March 2006, March 2014, and April 2014 VA records.  The October 2010 VA examiner noted GERD symptoms of nausea, indigestion, heartburn, regurgitation, and burning pain regardless of food.  Although the February 2015 VA examiner only identified symptoms of pyrosis and reflux that did not require continuous medication, that is not consistent with other evidence of record and the 2015 VA examiner did not review any treatment records.  Thus, the Board places more weight on the findings of the October 2010 examiner.  While no examiner opined that the Veteran's GERD results in considerable impairment of health, due to the persistent symptoms recorded in the treatment records and 2010 examination report, the Board concludes that the Veteran's GERD symptoms more nearly approximate the 30 percent rating criteria under DC 7346.  

The evidence does not show that entitlement to an initial rating higher than 30 percent is warranted as the evidence does not show anemia or severe impairment of health, and the Veteran has not had material weight loss.  Although he was hospitalized in February 2011 for weight loss, it was attributed to uncontrolled diabetes mellitus rather than GERD.  See February 2011 VA records.  While the Veteran has symptoms of melena, the October 2010 VA examiner attributed that symptom to the separately compensated hemorrhoids.  In sum, the criteria for an initial 30 percent rating are met, but no higher.  38 C.F.R. § 4.114 DC 7346.

      2.  Hemorrhoids

The Board finds that prior to April 7, 2016 the Veteran's hemorrhoids have been mild to moderate, and entitlement to an initial compensable evaluation is not warranted under DC 7336.  Throughout the appeal period, the Veteran has had recurrent episodes of bleeding, itching, and burning due to internal and external hemorrhoids; however, prior to April 7, 2016 there is no evidence of anemia or anal fissures that would warrant assignment of a 20 percent evaluation.  Similarly, prior to April 7, 2016 the evidence does not show irreducible large or thrombotic tissue with excessive redundant tissue, evidencing frequent recurrences required for a 10 percent evaluation.  While the Veteran's increase is based on the findings of the April 2016 VA examiner, the Board also finds it significant that the 2016 VA examiner overall characterized the Veteran's hemorrhoid symptoms as mild to moderate.  The Board concludes that the Veteran's symptoms are more nearly contemplated by the noncompensable rating criteria for mild or moderate hemorrhoids prior to April 7, 2016 and entitlement to a higher evaluation is not warranted.  38 C.F.R. § 4.114 DC 7336.

      3.  Hypertension

The Board finds that an increased evaluation is not warranted as the most probative evidence of record demonstrates that the Veteran's hypertension is not manifest by a history of diastolic pressure readings predominantly 100 or more or systolic pressure predominantly 160 or more.  Throughout the appeal period, multiple blood pressure readings show that overall the Veteran's diastolic pressure has measured under 100, and the Veteran similarly testified that his blood pressure was typically 140-50/80.  See April 2016 VA examination report: see September 2017 hearing testimony.  The most probative VA examination of record also concludes that the Veteran did not have a history of diastolic pressure predominantly 100 or higher.  See April 2016 VA examination report.  Although the February 2015 VA examiner indicated the contrary, that examiner had not reviewed any medical evidence at the time that conclusion was reached.  The Board finds the April 2016 examination report to be more probative of the severity of the Veteran's hypertension as the examiner reviewed the claims file and the 2016 findings are more consistent with the other evidence of record.  While the Veteran had some isolated readings of systolic pressure over 160 and diastolic pressure over 100 in December 1999, January 2008, December 2008, April 2015, August 2016, and January 2017; overall the treatment records largely show systolic and diastolic pressure readings below 160 and 100 respectively.  In sum, the preponderance of the evidence demonstrates that the Veteran's hypertension has not warranted a higher rating for any period on appeal.  38 C.F.R. § 4.104 DC 7101.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial 30 percent evaluation for GERD prior to April 7, 2016 is granted.

Entitlement to an initial compensable evaluation for hemorrhoids prior to April 7, 2016 is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.


REMAND

The Veteran's remaining claims of entitlement to increased evaluations for service connected hallux valgus, cervical spine, and bilateral knee disorders must be remanded for additional VA examinations.  

Regarding the claim for an increased evaluation for service-connected hallux valgus, remand is required for a clarifying examination.  Remand may be required if record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Here, the April 2016 VA examination report listed pes planus, but did not expressly address whether this diagnosis is part of the service-connected disability.  Accordingly, clarification is required.

Regarding the Veteran's cervical spine increased evaluation claim, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  At the September 2017 hearing, the Veteran testified that his cervical spine disorder had worsened in severity since he was last examined in April 2016.  Accordingly, remand is required to secure another examination to assess the current severity of the Veteran's cervical spine disorder.  Additionally, the April 2016 VA examiner noted the Veteran was unable to complete 3 repetitions due to neck pain; however, the examiner then estimated that with repeated use over time the Veteran would experience additional functional loss in terms of range of motion with flexion limited to 20 degrees, extension limited to 45 degrees, right and left lateral flexion limited to 25 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 30 degrees.  The examiner did not provide a basis for this conclusion (e.g., are the findings based on the Veteran's lay statements or an expectation of how much additional loss would be produced due to pain, etc.).  Clarification on that point is therefore required.  

With regard to the Veteran's bilateral knee disorder, remand is required for an adequate VA examination report.  The Veteran underwent a VA knee examination in April 2016, and the examiner reported the Veteran was unable to perform range of motion repetitive use testing with 3 repetitions due to pain.  The examiner then indicated that pain, fatigue, weakness, lack of endurance, and incoordination would significantly limit functional ability with repeated use over a period of time; which the examiner described in terms of range of motion for both knees as flexion limited to 80 degrees and extension to 0 degrees.  The examiner did not provide a basis for this conclusion (e.g., are the findings based on the Veteran's lay statements or an expectation of how much additional loss would be produced due to pain, etc.).  Clarification on that point is therefore required.  

Additionally, for both the neck and knee examinations, the examiner did not comment on whether the Veteran exhibited pain in active or passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For these reasons, additional examinations are necessary.

All outstanding VA medical records from February 2017 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has reported he receives all his treatment through VA therefore there are no private records to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hallux valgus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

The examiner must clarify if the diagnosed pes planus is at least as likely as not (a 50 percent or greater probability) part and parcel of, caused by, or aggravated by, the service-connected bilateral hallux valgus.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.  

The examiner must comment upon any knee pain upon active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Regarding additional functional loss following repetitive use testing and functional loss following repetitive use testing over time, the examiner is requested to review the April 2016 VA examination report indicating the Veteran could not complete repetitive use testing with 3 repetitions due to pain and clarify the additional degree of functional impairment following repetitive use testing or with repetitive use over time.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.  

The examiner must comment upon any knee pain upon active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Regarding additional functional loss following repetitive use testing and functional loss following repetitive use testing over time, the examiner is requested to review the April 2016 VA examination report indicating the Veteran could not complete repetitive use testing with 3 repetitions due to pain and clarify the additional degree of functional impairment following repetitive use testing or with repetitive use over time.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


